Citation Nr: 0428498	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for cataracts due to 
radiation exposure.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The veteran had active military service from August 1950 to 
November 1953 and from July 1954 to April 1971, at which time 
he retired from active military service with more than 20 
years active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  The veteran filed a notice 
of disagreement with that rating decision in December 1999.  
After receiving a statement of the case in February 2000, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in February 2000.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Review of the claims file reveals that while the RO informed 
the veteran of the VCAA with regards to claims for which an 
appeal was not perfected, (increased ratings, a total rating 
based on unemployability, and service connection for a skin 
disorder), he has not been advised as to what evidence he 
needed to submit to substantiate his claim of entitlement to 
service connection for cataracts as being secondary to 
radiation exposure, and as to what evidence the RO would help 
him to obtain.  Furthermore, neither the statement of the 
case nor supplemental statement of the case issued to him 
with regard to his claim for service connection for cataracts 
included the regulations pertaining to service connection 
claims based on exposure to radiation, 38 C.F.R. §§ 3.307, 
3.309, and 3.311.  Therefore, it can not be said that VA has 
satisfied its duty under the VCAA to notify and assist the 
veteran with regards to this claim.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
veteran should be notified of what evidence VA 
will develop, and what evidence he must 
furnish.  

2.  After the above requested action has been 
completed, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for cataracts due to radiation 
exposure.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes the laws and regulations pertinent to 
a claim based on exposure to radiation, and 
they should be afforded an appropriate period 
of time to respond.  Thereafter, the case 
should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
ROs to provide expeditious handling of all cases that have 
been  remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


